Case 2:20-cv-04764-SB-AS Document 43-1 Filed 01/18/21 Page 1 of 7 Page ID #:413




     1   Ara Sahelian, Esq., [CBN 169257]
     2   SAHELIAN LAW OFFICES
         23276 South Pointe Dr., Ste 216
     3   Laguna Hills, CA 92653
     4   Direct : 949 859 9200
     5   email : sahelianlaw@me.com

     6
     7   Attorneys for Gidon A. Lavi; Roberta Kay Lavi
     8
     9                    UNITED STATES DISTRICT COURT
    10                   CENTRAL DISTRICT OF CALIFORNIA
                            (Western Division - Los Angeles)
    11
    12
    13
    14                                            CASE NO.: 2:20-cv-04764-SB-AS
    15     Anthony Bouyer
    16                Plaintiff,                  The Honorable Stanley Blumenfeld Jr.

    17                   vs.
    18     Gidon A. Lavi; Roberta                 DECLARATION OF JASON JAMES,
                                                  CASp, IN SUPPORT OF
    19     Kay Lavi                               DEFENDANTS' SUPPLEMENTAL
    20                                            BRIEF TO THEIR MOTION TO
                  Defendants.
    21                                            DISMISS FOR MOOTNESS
    22                                            Complaint Filed:5/28/20
           .
    23                                            Trial Date: 4/26/21
    24
                                                  Hearing Date: 1/29/2021
    25                                            Time: 8:00 AM
    26
    27
    28

                                   DECLARATION OF JASON JAMES, CASp, - Page 1 -
Case 2:20-cv-04764-SB-AS Document 43-1 Filed 01/18/21 Page 2 of 7 Page ID #:414




     1          DECLARATION OF JASON JAMES, CASp, IN SUPPORT OF
     2      DEFENDANTS' SUPPLEMENTAL BRIEF TO THEIR MOTION TO
     3                     DISMISS FOR MOOTNESS
     4
                 I, JASON JAMES, CASp, hereby declare and state as follows:
     5
     6           1. I am over the age of 18 years and a resident of the State of
     7
           California. I have personal knowledge of the facts and circumstances set
     8
     9     forth hereinafter, and could competently testify with respect thereto if called
    10
           as a witness herein.
    11
    12           2. I am the president and lead inspector for Building Principles, LLC,
    13
           and have been a Certified Access Specialist since 2001.
    14
    15           3. I am a Certified Access Specialist (“CASp”) and not a party to this
    16     action.
    17
    18           4. In addition to my CASp certification, I possess DSA certifications
    19     for building inspections and structural masonry, as well as ICC certifications
    20
           in masonry and accessibility. I am a licensed California Commercial
    21
    22     Building Inspector.
    23
                 5. I presently serve as an accessibility inspector and plan reviewer for
    24
    25     the International Code Council, and have inspected more than 600 buildings
    26
           across the western United States in that capacity since 2013.
    27
    28

   2056                           DECLARATION OF JASON JAMES, CASp, - Page 2 -
Case 2:20-cv-04764-SB-AS Document 43-1 Filed 01/18/21 Page 3 of 7 Page ID #:415




     1           6. During my professional career, I have personally inspected over
     2
           1100 buildings across California, including government-funded construction
     3
     4     projects. I served as the Inspector of Record for over 500 government
     5
           projects, including Golden West College, Chino Valley Unified School
     6
     7     District, and the Central Courthouse for the Superior Court of California,
     8     San Diego County.
     9
    10           7. My opinions are expressed in the attached CASp report relative to
    11     the site, located at 12516 Vanowen St., North Hollywood, California
    12
    13
           ("Site"),a true and correct copy of which is attached.

    14           8. I personally took the photographs at the site included in the
    15
           inspection report of my findings.
    16
    17           9. In forming the opinions, I considered The Americans with
    18
           Disabilities Act Architectural Guidelines (Guidelines) and the California
    19
    20     Building Code.
    21
                 10. In reviewing the complaint, I observed violations related to
    22
    23     parking violations, only. Each has been corrected:
    24
                 a. The built-up curb ramp at the accessible parking space: built-
    25
    26     up curb ramp has been entirely eliminated. The accessible parking space has
    27
    28

   2056                         DECLARATION OF JASON JAMES, CASp, - Page 3 -
Case 2:20-cv-04764-SB-AS Document 43-1 Filed 01/18/21 Page 4 of 7 Page ID #:416




     1     a proper parking space, and a proper access aisle. The parking space
     2
           measures a minimum of 8 foot in width, and 18 feet in length and has the
     3
     4     proper insignia. The adjoining access aisle measures a minimum of 9 feet in
     5
           width and 18 feet in length, and has the proper lettering. These dimensions
     6
     7     conform to the requirements of the Americans with Disabilities
     8     Accessibility Guidelines (Guidelines) at §36.402 Alterations, §502.3
     9
    10     Parking Spaces. There accessible parking space with its adjoining aisle
    11     conform to the requirements of the The Americans with Disabilities Act
    12
           Architectural Guidelines (Guidelines).
    13
    14           b. The signage: it conforms with §502.6 Identification in that of the
    15
           lettering is the appropriate size, the overall sign is at the appropriate height
    16
    17     has the appropriate language.
    18
                 11. I've had the opportunity to review Ms. Janis Kent's report,
    19
    20     the parking section titled "0.2 PARKING.” I will address each of her
    21
           concerns:
    22
    23           a. “Tow-away sign.”
    24
                 While this item is not included in the complaint, the sign is fully
    25
    26     compliant in that it has the language necessary to inform customers. It is not
    27
    28

   2056                          DECLARATION OF JASON JAMES, CASp, - Page 4 -
Case 2:20-cv-04764-SB-AS Document 43-1 Filed 01/18/21 Page 5 of 7 Page ID #:417




     1     a requirement in the ADA Guidelines. §11B-502.8 is a California Building
     2
           Code requirement and not reflected in the Guidelines (the Guidelines are
     3
     4     federal).
     5
                 b. “Two reserved parking is missing a van accessible space.”
     6
     7           The parking lot has less than 25 total parking spaces. As a result, it is
     8     only required to have a single van-accessible parking space. A van-
     9
    10     accessible parking space has been provided. The parking lot, as it exists,
    11     complies with §11B-208.2, and 11B-208.3 of the California Building Code.
    12
    13
                 c. “Head of space and aisle have a non-compliant blended

    14     transition into the walkway.”
    15
                 The yellow detectable warning is not an item mentioned in the
    16
    17     complaint. In addition, it does not apply to a wheelchair confined customer.
    18
           The yellow detectable warning is called a truncated dome and it is designed
    19
    20     to assist those who are visually impaired and who use a cane. It would be
    21
           nearly impossible for someone to ambulate a wheelchair and use a cane at
    22
    23     the same time.
    24
                 d. “Behind parking space slope is greater than 2.083%.”
    25
    26           Section 11B-502.7.1 is a California requirement and not reflected in
    27
    28

   2056                         DECLARATION OF JASON JAMES, CASp, - Page 5 -
Case 2:20-cv-04764-SB-AS Document 43-1 Filed 01/18/21 Page 6 of 7 Page ID #:418




     1     the Guidelines. The slope behind the accessible parking space is of no
     2
           concern to the wheelchair-bound customer in that he or she can transfer to a
     3
     4     wheelchair in the access aisle and traverse towards the sidewalk without
     5
           difficulty. Moreover, there is no requirement in the Guidelines that the area
     6
     7     behind at the parking space be less than 2% in slope.
     8           e. “Behind aisle slope is greater than 2.083%.”
     9
    10           Section 11B-502.7.1 is a California requirement and not reflected in
    11     the Guidelines. Again, there is no reason for the wheelchair-bound customer
    12
           to traverse to the back of the parking space. Moreover, there is no
    13
    14     requirement in the Guidelines that the area behind at the parking space be
    15
           less than 2% in slope.
    16
    17           f. “When new asphalt was installed it was not sufficiently
    18
           feathered out and provides a steep drop off from the space and in the
    19
    20     access sale.”
    21
                 Section 11B-502.7.1 is a California requirement and not reflected in
    22
    23     the Guidelines. Again, there is no reason for the wheelchair-bound customer
    24
           to traverse to the back of the parking space. Moreover, there is no
    25
    26     requirement in the Guidelines that the area behind at the parking space be
    27
    28

   2056                         DECLARATION OF JASON JAMES, CASp, - Page 6 -
Case 2:20-cv-04764-SB-AS Document 43-1 Filed 01/18/21 Page 7 of 7 Page ID #:419




            1   less than 2%      nslope.
            2
                        g. "on-grade diagonal striping in access aisle does not contrast
            3
            4   with paving surface and the aisle is missing a complete border on all
            5
                four   sides.'o
            6
            7           Section 11B,'502.3.3 is a California requirement and not reflected in
        I       the Guidelines.
        9
       10               12.|n sum, the parking space is compliant in every respect, and the
       11
                accompanying signage as well.         All   issues noted in the cornplaint have been
       t2
                addressed.
       13

       t4               I declare under penalty of perjury under the laws of the State of
       15
                California and the united states that the foregoing is true and correct, ffid
       l6
       17       that this declaration was signed by my hand this Monday, January           lg,2a2!,
       18
                at Temecul4 CA, California.
       19

       2A

       21
       ,,
                                                                         JASON JAMES, CASP,
       23
       24
       ,5
      26
      27
      28


                                        DECLARATION OF JASON ,IAIIES, CASp, - Page   7-
